Ray, J.
— This action was brought by the appellee to recover a certificate of deposit for money, which had been issued to the decedent, and which it was charged had been improperly appropriated by the appellant, Buschian.
On the trial, there was evidence admitted of witnesses who were not qualified to answer as to the genuineness of an endorsement of the name of the decedent upon the certificate. The appellant could not have been injured by such evidence, however, as there was no .proof of a delivery to him of the paper. His own testimony was that the decedent had promised to give him the certificate, and that he had subsequently found it in an old boot that had been' kept under a bed in the room in which he and the dece*450dent lived together, and that they had both been in the habit of depositing their valuables in that manner. This was not sufficient to show a delivery of the certificate, and the finding of the court in favor of the appellee cannot, therefore, be reversed.
T. J. Merrifield and W. H. Calkins, for appellants.
S. I. Anthony, S. E. Perkins and L. Jordan, for appellee.
The judgment is affirmed, with costs.